Citation Nr: 0624124	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Osgood-Schlatter's disease of the right knee, 
status post ossicle removal.

2.  Entitlement to an initial compensable evaluation for a 
postoperative right knee scar.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In that decision, the RO granted 
service connection for (1) Osgood-Schlatter's disease in the 
right knee, status post ossicle removal, with a 10 percent 
evaluation, and (2) a right knee scar, residual of an ossicle 
removal, with a 0 percent evaluation, both effective on July 
19, 2001.  The veteran was scheduled for a May 2006 Board 
hearing; he did not appear and his hearing request was 
withdrawn.  The veteran withdrew the current issues on appeal 
in May 2006, but recanted his withdrawal in June 2006, 
indicating that he wanted the Board to adjudicate the claim 
based on the evidence of record.   

The issue of entitlement to an initial compensable evaluation 
for a postoperative right knee scar is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Osgood Schlatter's disease in the right knee, status post 
ossicle removal, is manifested by: chronic pain; 0 degrees to 
115 degrees flexion and 0 degrees extension with pain at the 
beginning of movement; normal medial and lateral collateral 
ligament stability; no recurrent subluxation; no inflammatory 
arthritis; negative anterior and posterior drawer tests; 
questionably positive McMurray's test; and effusion of the 
joint.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
Osgood Schlatter's disease of the right knee, status post 
ossicle removal, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-
5260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A  (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a December 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, and asked him 
to provide any evidence that pertains to his claims.  The 
letter delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  In a May 2006 letter, VA 
provided the veteran with notice of the type of specific 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the May 2006 notice was not 
received prior to the initial rating decision, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In that regard, the December 2002 letter addressed the 
veteran's original application for service connection for a 
right knee disability.  In January 2003, the RO awarded 
service connection for Osgood-Schlatter's disease in the 
right knee with a 10 percent evaluation, effective on July 
19, 2001.  Therefore, the December 2002 letter served its 
purpose in providing VCAA notice and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's current appeal is for a 
higher initial evaluation.  The RO issued a statement of the 
case in March 2004, providing the veteran with pertinent 
criteria for establishing a higher initial rating.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  
Id.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

The veteran is seeking a higher initial evaluation for 
Osgood-Schlatter's disease of the right knee, status post 
ossicle removal.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2005).  

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2005).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id. 

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  Id. at Diagnostic Code 5257.

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  Id. at Diagnostic Code 5258.  A 10 
percent evaluation is assigned for removal of semilunar 
cartilage, which is symptomatic.  Id. at Diagnostic Code 
5259.

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 percent; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  Id. at Diagnostic Code 5260.  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  Id. 
at Diagnostic Code 5261.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2005).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  

The veteran's disability is currently rated at 10 percent 
based on painful motion of the knee.  During the October 2002 
VA examination, the veteran reported chronic pain in right 
knee and flare-ups occurring 4 times a day.  The examiner 
stated that the veteran's knee affected his activities of 
daily functioning, with movement affected by flare-ups.  The 
veteran had 0 degrees to 115 degrees flexion and 0 degrees 
extension.  The veteran had pain at the beginning of any 
movement for his knee; range of motion was limited by pain in 
his knee and back; strength was +3/5 for extension and 
flexion; and deep tendon reflexes for the patella were within 
normal limits.  

X-rays reflect probable residual Osgood-Schlatter's disease 
and possible suprapatellar effusion.  There was no evidence 
of acute fracture or dislocation and no acute osseous or 
joint abnormality.  The examiner stated that there was 
worsening of the knee secondary to effusion.  Some bone 
formation was starting in his tendon.  The examiner stated 
that this was the result of trauma and could be quite 
painful.  He also stated that because the veteran had a nerve 
block to the lumbar area and had no had relief of the pain in 
his knee, it was more likely than not that all pain, 
symptoms, and impairment felt in the knee were the result of 
residuals from his original surgery.  

The veteran does not exhibit a compensable degree of 
limitation of flexion or extension under Diagnostic Codes 
5260 and 5261.  However, the Board finds that his limitation 
of motion in the right knee warrants a 10 percent evaluation 
with consideration of the veteran's functional loss due to 
flare-ups of pain and pain on movement.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

During the October 2002 VA examination, the veteran reported 
that his knee gave way.  However, physical examination 
reflects normal medial and lateral collateral ligament 
stability.  There was no recurrent subluxation and no 
inflammatory arthritis.  Anterior and posterior drawer tests 
were negative.  The examiner stated that McMurray test was 
questionably positive in the right knee, indicating that it 
was hard to determine whether pain was more from his knee or 
back.  In March 2003, VA assessed the veteran with right knee 
pain with instability.  However, ligament testing did not 
reflect any gross instability.  Thus, Board finds that 
objective medical evidence does not establish the presence of 
recurrent subluxation or lateral instability to warrant a 
rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a 
(2005).  

The Board has considered whether the veteran is entitled to a 
higher rating under other codes pertaining to the knee and 
leg.  The medical evidence does not reflect ankylosis of the 
knee, dislocated semilunar cartilage, or symptomatic removal 
of semilunar cartilage to warrant a higher rating under 
Diagnostic Codes 5256, 2528, 5259.  See C.F.R. § 4.71a 
(2005).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral of the veteran's case to 
appropriate VA officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The Board concludes that the preponderance of the evidence is 
against the claim for a higher initial evaluation for Osgood-
Schlatter's disease of the right knee, status post ossicle 
removal.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation for Osgood-Schlatter's disease of the 
right knee, status post ossicle removal, in excess of 10 
percent, is denied.


REMAND

Under 38 U.S.C.A. § 7105(d), a statement of the case shall 
include a citation to pertinent laws and regulations and a 
discussion of how such laws and regulations affect the 
agencies decisions.  Applicable regulations for scars, 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805, were not included 
in the March 2004 statement of the case.  The Board notes 
that the veteran filed his initial claim in July 2001.  
During the course of this appeal, VA issued new regulations 
for the evaluation of scars, effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The RO should 
issue a supplemental statement of the case, to include both 
the current schedular criteria and the criteria applicable 
prior to August 30, 2002, and should readjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case addressing the 
issue of entitlement to an initial 
compensable evaluation for a 
postoperative right knee scar, to include 
current ratings for scars and the ratings 
in effect prior to and effective from 
August 30, 2002.  The RO should 
readjudicate the claim with consideration 
for both the current and the revised 
schedular criteria.  The appellant should 
be afforded a reasonable period in which 
to respond.  The record should then be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


